Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 11, 2009                                                                                              Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
  Rehearing No. 557                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway,
  3 January 2009                                                                                                          Justices


  135271


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 135271
  v                                                                  COA: 266807
                                                                     Oakland CC: 2004-199576-FH
  CARLETUS LASHAWN WILLIAMS,                                          2005-201296-FH
             Defendant-Appellant.
  ____________________________________


         In this cause a motion for rehearing is considered, and it is DENIED. The motion
  for miscellaneous relief is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 11, 2009                  _________________________________________
                                                                                Clerk